Bell, J.
Where property .has been pledged to secure a debt and is wrongfully sold by the pledgee, who, nevertheless applies a part of the proceeds to the payment of the debt and tenders the balance to the pledgor as a settlement of their respective rights in the property, an acceptance by the pledgor of the sum tendered, with full knowledge at the time of all the facts, will be held a ratification of the sale, although such acceptance was under protest; the pledgee not having at the time agreed that such acceptance might be made without prejudice. The action was in trover, and the court did not err in granting a nonsuit. Reynolds Banking Co. v. Neisler, 130 Ga. 789 (61 S. E. 828); Stanley v. City of Glennville, 140 Ga. 306 (2a) (78 S. E. 1064).

Judgment on the main bill, of exceptions affirmed; cross-bill dismissed.


Jenkins, P. J., and Stephens, J., concur.